Citation Nr: 1746771	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss (SNHL), to include whether the reduction of the evaluation from 10 percent to a noncompensable rating, effective November 1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In December 2016, the Board issued a decision in which it denied a claim of increased rating for bilateral SNHL and did not disturb the reduction of the evaluation of bilateral SNHL from 10 percent to a noncompensable rating effective November 1, 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), the Court issued an order in August 2017 in which it remanded to the Board the issue of whether the Veteran was entitled to a compensable rating of the service connected bilateral SNHL, to include an evaluation of the propriety of the reduction of the disability rating from 10 percent to a noncompensable level effective November 1, 2011.  The other issues addressed by the Board in its December 2016 decision were not disturbed by the Court and thus the Board does not have jurisdiction over them.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to the reduction of the evaluation of bilateral SNHL effective November 1, 2011, the Veteran was afforded an audiological examination in June 2011 that revealed the following pure tone thresholds:





HERTZ

1000
2000
3000
4000
RIGHT
35
40
40
35
LEFT
25
35
35
35

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 37.5 decibels for the right ear, and 32.5 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 88 percent in the right ear and 84 percent in the left ear.  

The only examination afforded to the Veteran since the reduction of the evaluation of bilateral SNHL to a noncompensable level was in February 2015.  Audiometric testing during that examination revealed the following puretone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
35
50
50
45
LEFT
30
45
45
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels for the right ear, and 41.25 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 84 percent in the right ear and 94 percent in the left ear.  

Although both the June 2011 and February 2015 examinations showed hearing acuity that did not warrant a compensable rating, the average pure tone threshold increased bilaterally from June 2011 to February 2015.  In consideration of the propriety of the reduction from ten percent to a noncompensable level, the Board acknowledges that in instances where a rating that has been in effect for five or more years is reduced, VA must make reasonably certain that the improvement will be maintained under the conditions of ordinary life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Here, the ten percent rating was assigned effective November 14, 2005, and the reduction was effective November 1, 2011; therefore, the provisions of 38 C.F.R. § 3.344(a) apply as the ten percent rating was in effect for at least five years.  In light of this, and in recognition of the slight increase in average pure tone thresholds shown between the June 2011 and February 2015 examinations, the Board finds that the Veteran must be afforded a new audiological examination to evaluate the current severity of his bilateral hearing loss and determine whether the improvement in his hearing will be maintained under the conditions of ordinary life. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination for the purpose of determining the current level of impairment from the service-connected bilateral SNHL.  The examiner should detail the symptoms, and severity thereof, of the service-connected bilateral SNHL.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any hearing loss. 

The examiner should review the results of all prior VA and private audiology examinations.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

2.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




